Citation Nr: 1401827	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active military service from September 1970 to August 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision.  In November 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO); the transcript is in the claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The most credible evidence of record establishes that the Veteran's diagnosed hypertension had its onset during his active military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A VA examination dated in November 2011 confirmed a diagnosis of essential hypertension.  The Veteran asserted during his November 2010 DRO hearing that he was first found to have high blood pressure during active service.  Post-service, the Veteran suffered an acute myocardial infarction (MI) in February 1985.  A private treatment record from that time indicates that the Veteran has a history of high blood pressure known since years of military service (discharged in 1974).  Given that the February 1985 statement in which the Veteran reported an onset of hypertension in service was made directly to a health care provider during the course of treatment, decades before filing a claim for benefits, the Board finds it to be highly credible.

The Board notes that the Veteran's service treatment records are unavailable.  In cases where the Veteran's service treatment records are unavailable through no fault of her own, there is a 'heightened duty' to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The Veteran has a confirmed diagnosis of hypertension and has provided credible testimony about the onset of high blood pressure which has been supported by additional credible lay statements regarding his history of high blood pressure in service dated more than 20 years prior to his claim.  Although a lay person is not competent to testify as to complex medical matters, they are competent to testify as to more simple ones, to include relating a medical diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the absence of service treatment records and the heightened duties their absence entails, the Board resolves doubt in his favor and finds that hypertension was incurred in service.  



ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


